Citation Nr: 0929038	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-30 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a 
maxillofacial injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from September 1952 to June 
1956, and from June 1957 to June 1961.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from an April 2006 rating 
decision in which the RO denied the Veteran's claims of 
entitlement to service connection for residuals of a left 
foot fracture and residuals of a maxillofacial injury.  The 
Veteran perfected a timely appeal of these determinations to 
the Board.

The Veteran was scheduled for a Central Office Board hearing 
to be held on March 13, 2007 in Washington, DC.  In January 
2007, he indicated that he was unable to attend the hearing 
and asked that a decision be made on his appeal.  Therefore, 
the Board deems his hearing request to be withdrawn.  
38 C.F.R. § 20.700 (2008).
 
In June 2008, the Board remanded the appeal to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  

In a February 2009 decision, service connection was granted 
for degenerative joint changes of the hallux interphalangeal 
and metatarsal phalangeal joint of the left foot (claimed as 
foot fracture) and an initial 10 percent rating was assigned, 
effective February 2, 2006.  Therefore, this issue is no 
longer in appellate status.  The case is now before the Board 
for further appellate consideration on the remaining issue.


FINDING OF FACT

There is competent medical evidence that the Veteran 
sustained dental trauma to teeth nos. 10, 23, 24 and 25. 



CONCLUSION OF LAW

The criteria for service connection for residuals of a 
maxillofacial injury are met.  38 U.S.C.A. §§ 1110, 1131, 
1712, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.381, 17.161 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Given the 
Board's favorable disposition of the Veteran's claim for 
service connection, the Board finds that all notification and 
development action needed to fairly adjudicate the appeal 
have been accomplished.  Any defect, if one exists, with 
respect to either the duty to notify or the duty to assist 
must be considered harmless and will not be discussed.

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran seeks service connection for residuals of a 
maxillofacial injury or dental trauma.  For dental disorders, 
service connection will be granted for disease or injury of 
individual teeth and the investing tissues, shown by the 
evidence to have been incurred in or aggravated by service.  
38 C.F.R. § 3.381 (2008).  As to each noncompensable service-
connected dental condition, a determination will be made as 
to whether it is due to a combat wound or other service 
trauma (injury).  Id.  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c) (2008).

The Veteran's service treatment records show that he received 
a blow on the lower jaw on January 25, 1960 and that tooth 
no. 24 was slightly mobile.  Later, on March 13, 1961, the 
Veteran was struck with a coal chisel breaking at least two 
teeth.  A small piece of tooth no. 10 was removed since the 
fracture was very near the gum.  A provisional diagnosis of 
fracture, teeth nos. 10 and 23 was given.  Following 
consultation, it was noted that tooth no. 10 was fractured as 
gingival and was asymptomatic at the time of the 
consultation.

A May 1963 VA dental rating sheet reflected that 
noncompensable dental trauma was incurred to tooth no. 24 on 
January 25, 1960.

During an August 2008 VA dental examination, the Veteran 
reported that he was hit in the face with a chisel while 
working and this caused some dental problems for which he had 
to stop working and was transferred from his ship to a 
hospital for treatment.  On examination, the remaining teeth 
in the lower jaw consisted of teeth nos. 21, 22, 23, 26 and 
27.  The rest of the occlusal surfaces are replaced by a 
prosthesis, which the Veteran procured privately.  There was 
no limitation of interincisal range of motion or limitation 
of range of motion of lateral excursive, left or right.  
There has been reabsorption of the mandible, especially in 
the anterior, which is consistent with teeth having been 
extracted several decades ago and replaced by a prosthesis.  
There has been at least 5 mm. of bone loss in the anterior, 
again due to reabsorption of the anterior mandible from the 
loss of teeth several decades ago.  The examiner noted that 
there is evidence in the Veteran's dental service records 
that not only was tooth no. 24 traumatized during service, 
but also teeth nos. 10 and 23.  Specifically, tooth no. 10 
was fractured at the gum line during the traumatic incident 
and it seemed that this tooth was extracted probably at the 
Naval Hospital in Puerto Rico.  The Veteran reported that 
when he was seen at the VA after discharge the lower anterior 
teeth were extracted by the VA Dental.  Although there was no 
record of this, the examiner noted that the teeth were 
missing and it seemed to be that these teeth have been 
missing for a long time.  It was the examiner's opinion that 
the loss of teeth nos. 24 and 25 due to the accident in 1961 
was more than 75 percent likely.  He added that it was also 
very possible that these teeth would still be in the 
Veteran's jaw if they had not been traumatized considering 
the pattern of the remaining dentition that the Veteran has.  
The examiner also strongly argued that in addition to tooth 
no. 24, teeth nos. 10, 23 and 25 should be added to the 
rating sheet as they were also traumatized during active 
duty.

Thus, the evidence is consistent with the in-service 
incident(s) of dental trauma described by the Veteran and 
recorded in his dental service treatment records.  The Board 
finds that, resolving the benefit of doubt in the Veteran's 
favor, the record establishes that he sustained dental trauma 
to teeth nos. 10, 23, 24 and 25 during service.  Accordingly, 
service connection for residuals of a maxillofacial injury or 
dental trauma is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.303.


ORDER

Service connection for residuals of a maxillofacial injury, 
or dental trauma to teeth nos. 10, 23, 24, and 25, is granted



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


